Case 19-71080-AKM-13   Doc   Filed 03/05/21   EOD 03/05/21 15:11:57   Pg 1 of 15
Case 19-71080-AKM-13   Doc   Filed 03/05/21   EOD 03/05/21 15:11:57   Pg 2 of 15
Case 19-71080-AKM-13   Doc   Filed 03/05/21   EOD 03/05/21 15:11:57   Pg 3 of 15
Case 19-71080-AKM-13   Doc   Filed 03/05/21   EOD 03/05/21 15:11:57   Pg 4 of 15
Case 19-71080-AKM-13   Doc   Filed 03/05/21   EOD 03/05/21 15:11:57   Pg 5 of 15
Case 19-71080-AKM-13   Doc   Filed 03/05/21   EOD 03/05/21 15:11:57   Pg 6 of 15
Case 19-71080-AKM-13   Doc   Filed 03/05/21   EOD 03/05/21 15:11:57   Pg 7 of 15
Case 19-71080-AKM-13   Doc   Filed 03/05/21   EOD 03/05/21 15:11:57   Pg 8 of 15
Case 19-71080-AKM-13   Doc   Filed 03/05/21   EOD 03/05/21 15:11:57   Pg 9 of 15
Case 19-71080-AKM-13   Doc   Filed 03/05/21   EOD 03/05/21 15:11:57   Pg 10 of 15
Case 19-71080-AKM-13   Doc   Filed 03/05/21   EOD 03/05/21 15:11:57   Pg 11 of 15
Case 19-71080-AKM-13   Doc   Filed 03/05/21   EOD 03/05/21 15:11:57   Pg 12 of 15
Case 19-71080-AKM-13   Doc   Filed 03/05/21   EOD 03/05/21 15:11:57   Pg 13 of 15
Case 19-71080-AKM-13            Doc     Filed 03/05/21    EOD 03/05/21 15:11:57          Pg 14 of 15




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 EVANSVILLE DIVISION

 In Re:                                              Case No. 19-71080-AKM-13

 Lance D Richards, III
                                                     Chapter 13
 Tracey Lynn Richards

 Debtors                                             Judge Andrea K. McCord

                                  CERTIFICATE OF SERVICE

I certify that on March 5, 2021, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/parties may access this filing through the Court’s system:

          Dax Jameson Miller, Debtors’ Counsel
          dax@daxjmiller.com

          Robert P. Musgrave, Trustee
          ecf@chap13evv.com

          U.S. Trustee, Office of the U.S. Trustee
          ustpregion10.in.ecf@usdoj.gov

I further certify that on March 5, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Lance D Richards, III, Debtor
          6444 Pebble Point Ct.
          Newburgh, IN 47630
Case 19-71080-AKM-13     Doc    Filed 03/05/21   EOD 03/05/21 15:11:57     Pg 15 of 15




     Tracey Lynn Richards, Debtor
     6444 Pebble Point Ct.
     Newburgh, IN 47630


                                           Respectfully Submitted,

                                           /s/ Molly Slutsky Simons
                                           Molly Slutsky Simons (OH 0083702)
                                           Sottile & Barile, Attorneys at Law
                                           394 Wards Corner Road, Suite 180
                                           Loveland, OH 45140
                                           Phone: 513.444.4100
                                           Email: bankruptcy@sottileandbarile.com
                                           Attorney for Creditor
